Citation Nr: 1712603	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right great toe disability.

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to July 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for low back and right great toe disabilities, and a September 2010 rating decision by the RO that denied service connection for headaches and a right knee disorder.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the service treatment reports (STRs) reflect treatment for low back complaints in February and March 1977; foot calluses in April 1977, headaches in October 1974, and right knee pain in August and September 1976.  The Veteran asserts continuing pain in the low back, right great toe, and right knee as well as headaches since service to the present day, and the Veteran is competent to make such assertions.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

Given the relevant symptomology shown in the STRs; the Veteran's competent assertions of continuing symptomatology from service to the present time; and the request by the Veteran's representative in his March 2017 presentation to the Board that he be afforded such examinations; the undersigned finds that VA examinations addressing the claims for service connection for low back, right great toe, and right knee disorders and headaches are necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to address the Veteran's service-connection claims for a low back disability, a right great toe disability, a right knee disability and a headache disability.  The record, to include a copy of this remand, should be made available to and reviewed by each examiner.  For each diagnosed disability, the respective VA examiner should answer the following question:   

Is it at least as likely as not (50 percent or greater probability) that such disability or disabilities had their onset in, or are otherwise related to the Veteran's period of active duty service?  In particular, the examiner(s) should comment upon the Veteran's service treatment records, which document treatment for low back pain, calluses, knee pain and headaches.  

The rationale for each opinion offered should be provided, with consideration of the lay assertions of continuity of symptoms since service.  

2.  After completion of the above, the AOJ is to readjudicate the claims that have been remanded.  To the extent that any such claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate Supplemental Statement of the Case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




